Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s filing of claims 1-9 on 10/20/20 is acknowledged.  Claims 1-9 are pending and are under examination. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/20/21 and 3/19/21 were acknowledged.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the separation chamber, at least one interface sensor chamber (claim 1), flexible circuit (claim 2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 are rejected because “a procedure according to a protocol” is unclear.  
Claim 9 is rejected because “vacuum/pressure source” is unclear. 
Claim Interpretation
The Office asserts that terms and phrases like “configured to” constitute recitations of intended use language for purposes of examination.  The Office asserts that in the examined claims reciting such “configured to” language, the claim language that follows such recitations does not necessarily denote structure MPEP 2173.05(g).  The functional limitation was evaluated and considered, for what it fairly conveys to a person of ordinary skill in the art.  While all words in each claim are considered in judging the patentability of the claim language, including functional claim limitations, not all limitations provide a patentable distinction. 
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wegener (US Pub. No. 2017/0204371, cited in IDS) in view of Westberg et al. (“Westberg,” US Pub. No. 2009/0291819). 
As to claim 1, Wegener discloses a fluid processing system in figs. 1-18 comprising: a disposable fluid circuit comprising: a separation chamber (e.g., spinning membrane separator in e.g., [0025] et seq.); and a flow control cassette (e.g., 18, [0025] et seq.) comprising a housing (e.g., 52, [0029] et seq.) containing a plurality of separate channels connected to a plurality of selectable junctions (e.g., fig. 2, [0029] et seq.), at least one interface sensor chamber (e.g., sensors 90 et seq. in [0034]) in fluid communication with at least one of the plurality of separate channels (e.g., fig. 2 et seq.), the at least one interface sensor chamber defined at least in part by a wall (e.g., see any wall of sensor in fig. 2), and reusable hardware (e.g., 12 in [0024] et seq.) configured to accept the disposable fluid circuit and comprising: a separator (e.g., [0026] et seq.) connected to the separation chamber; a control cassette interface having at least one actuator (e.g., [0033] et seq.) for each of the selectable junctions; and 
at least one controller (e.g., [0026] et seq.) coupled to the separator, and the at least one actuator via the coupling, the controller configured to selectively operate the separator and the least one actuator to provide a procedure according to a protocol.  See e.g., [0034] et seq.
	Regarding claim 1, Wegener does not specifically disclose at least one capacitive sensor disposed on the wall of the at least one interface sensor chamber, and a coupling connected to the at least one capacitive sensor.  Westberg discloses in e.g., [0205] et seq., the controller includes a capacitive sensor 426 coupled to each electrode 422.  The capacitive sensor registers changes in capacitance for the electrode in each pump chamber PP1 to PP4.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include a capacitive sensor because it would be beneficial to detect changes in capacitance for another sensor in a pump chamber (e.g., [0205] of Westberg).  Furthermore, it would be desirable to have the claimed structural arrangement between the capacitive sensor and the cassette interface and the controller because it would allow for detection of fluids at optimal conditions. 
	As to claim 2, while Wegener and Westberg disclose a fluid circuit (see [0005] et seq. of Wegener and [0064] et seq. of Westberg), Wegener and Westberg do not specifically disclose the circuit is flexible, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include a flexible circuit because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  
As to claim 5, Wegener discloses a spinning membrane separator (e.g., [0025] et seq.) having an inlet (e.g., 42), a retentate outlet (e.g., 44) and a filtrate outlet (e.g., 46), and a spinning membrane separator drive coupled to the spinning membrane separator (e.g., [0026] et seq.). 
As to claim 6, Wegener discloses first and second syringes (e.g., [0025] et seq.), first and second syringe pumps (e.g., [0026] et seq.).  As to the configured to claim language see claim interpretation above. 
As to claim 7, see fig. 2 et seq. of Wegener and [0030] et seq. of Wegener. 
As to claim 8, see claims 5-7 above.  As to the source container, filtrate container, and wash media container, see e.g., [0037] et seq. of Wegener.  Also see claim 1 above regarding the capacitive sensor. 
As to claim 9, see syringe pumps in e.g., [0005] et seq. of Wegener.  
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Wegener in view of Westberg, as applied to claim 1 above, and further in view of Delamarche et al. (“Delamarche,” US Pub. No. 2017/0120240). 
See Wegener and Westberg above.
	As to claims 3 and 4, Wegener does not specifically disclose a pogo pin.  Delamarche discloses a pogo pin in e.g., [0047] et seq.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include a pogo-pin because it would be desirable to utilize spring loaded contacts which require less area than flat contact pads (e.g., [0047] of Delamarche). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        



5/21/2022